PER CURIAM.
This appeal is by Eurith Dickinson Rivers, Jr., co-executor and trustee of the estate involved, from an order of the County Judges’ Court directing return of certain monies which the trial court had ordered to be disbursed directly, to be used for benefit of an incompetent beneficiary under a testamentary trust. The earlier order was reversed by this court as being contrary to the provisions of the will for payment thereof to the trustees. Our judgment of reversal (In re Estate of Rivers, Fla.App.1972, 257 So.2d 83) did not contain directions to the trial court as to further proceedings. However, consistent with this court’s ruling, the trial court then made the order for repayment of said monies to the Rivers estate, and denied the request made on behalf of the incompetent for a direct payment of the kind which this court in the decision cited had held was improper.
On consideration of the present appeal we find no merit in the' appellant’s contention that the order appealed from was contrary to and not in accordance with the decision of this court as rendered in 257 So.2d 83.
Affirmed.